DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/12/2022. The species would require different search strategies and therefore would be a burdensome search. The variations between the different species are not as minor as shape change. The different species have different mechanical structure that is more than a shape change, including but not limited to varying types of rotating components, vertical recesses in the main body, etc. Restriction maintained. Claims 1-6,15-20 will be examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 20050157869. 

Regarding claim 1, Wang discloses the lock mechanism, comprising: a main body (30); a base (40), slidably connected to the main body, and the main body being sleeved on the base; a rotating component (50), pivoted to the main body, and the rotating component being configured to drive the base to slide relative to the main body; a position limiting component(33+34), coupled to the rotating component so as to lock the rotating component with one of the main body and the base. (fig3)

Claim(s) 1-4, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persiani et al. US 8398127.

Regarding claim 1, Persiani discloses the lock mechanism, comprising: a main body (1); a base (3), slidably connected to the main body, and the main body being sleeved on the base; a rotating component (8), pivoted to the main body, and the rotating component being configured to drive the base to slide relative to the main body; a position limiting component(left and right end surfaces of 3b), coupled to the rotating component so as to lock the rotating component with one of the main body and the base. (fig4)

Regarding claim 2, Persiani discloses the lock mechanism as recited in claim 1, wherein the rotating component comprises at least one cam (9, protrusions of 9 – see fig2) abutting against the base, and the at least one cam is pivoted to the main body (via 8). (fig2-4)

Regarding claim 3, Persiani discloses the lock mechanism as recited in claim 2, further comprising at least one shaft (8a) configured to pivotally connect the cam with the main body, wherein the cam has a cam surface (surface of both protrusions of 9) abutting against a bearing surface (surface of 3b) of the base, and the cam surface surrounds the shaft. (fig2-4)
Regarding claim 4, Persiani discloses the lock mechanism as recited in claim 3, wherein the position limiting component is disposed on the bearing surface of the base (seefig2-4), the cam surface of the cam is configured with a plurality of position limiting portions (two protrusions = plurality of limiting portions), and the position limiting component is engaged with one of the position limiting portions. (fig2-4)
Regarding claim 15, Persiani discloses the lock mechanism as recited in claim 1, further comprising a position limiting member (4) passing through the main body and being fastened with the base. (fig2-4)
Regarding claim 16, Persiani discloses the lock mechanism as recited in claim 15, wherein the rotating component rotates relative to the main body about an axis (at 8a), and the axis is misaligned with the position limiting member. (fig2-4)


Allowable Subject Matter
Claims 5-6,17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claim 5, references of record do not teach that the position limiting component comprises a convex structure protruding from the bearing surface. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Regarding claim 6, references of record do not teach that the main body comprises a slot that exposes both a portion of the position limiting component and a portion of the bearing surface of the base, and at least a portion of the cam surface of the cam and at least one of the position limiting portions. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 17, references of record do not teach the elastic member abutting against the main body. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 18, Wang does not teach the base to slide relative to the main body and abut against the second surface of the carrier. Rather, it is the main body that abuts against the carrier (Wang 70). Persiani also does not teach that the base is slid toward a second surface of the carrier or away from the second surface of the carrier to make the base and the second surface of the carrier separate from each other. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock mechanisms.
PTO892 lists related but not relied upon art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675